Case 4:20-cv-00350-KGB Document 2 Filed 03/30/20 Page 1of5

(Post 11/2015)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS mse AR
DIVISION 30 on

 

es _—
IRACY Daohnsan
(, Z. bb, af AL! Do-OV — 220 KGB

| He Kee Ae 306

(Name of olaidtift or plaintiffs)

 

v. CIVIL ACTION NO. 493-0 (9 -O/251

(case number to be supplied by the assignment clerk)
Jelinnct

 

 

(Name of defendant or defendants)
COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

§2000e-5. Equitable and other relief are also © Soueht under 42 U.S.C. §2000e-5(g).

2. Plaintiff, (RACY TDhnsors , is a
(pame of Basal)
citizen of the United States and resides at

i .the Cock | () | L ~ ss

(city) (county) (state) (ZIP)

 

 

 

(telephone)

3. Defendant, LJ A | A eet , lives at, or its
name of defendant) 4
business is located at & ; “L} ie a { ’

 

(street address) (city)
;
Culach, _ Ale ,  JAKY
(county) (state) (ZIP)
4, Plaintiff sought employment from the defendant or was employed by the

This case assigned to District dge DOK

and to Magistrate Judge__ [YAWN
Case 4:20-cv-00350-KGB Document 2 Filed 03/30/20 Page 2 of 5

detendant LTOO_§ Guckeieded Lite Rock

 

 

 

i (streeyaddress) (city)
, Q , 12Qd07
(county) (state) (ZIP)
5. Defendant discriminated against plaintiff in the manner indicated in paragraphs 9
and 10 of the complaint on or about Y [ / Joly
(month) (day) ~ (year)
6. Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about jf if 2be DO [ G

(month) (day) (year)
7. The Equal Employment Opportunity Commission issued a Notice of Right to Sue
which was received by plaintiffon [ a / i a) ao [ 9 , acopy of which notice
(month) (day) (year)
is attached to this complaint.
8. Because of plaintiffs (1) race, (2) color, (3) Sex,

(4) religion, (5) national origin, defendant:

(a) failed to employ plaintiff.

(b) terminated plaintiff's employment.
(c) failed to promote plaintiff.

(d)

 

 

 

 

 

9. The circumstances under which the defendant discriminated against plaintiff were
Case 4:20-cv-00350-KGB Document 2 Filed 03/30/20 Page 3 of 5

poet

Du ny assicinat mnnkgen infoort af 4/2
othee An bgeres Mrrct + net Oe
+o inanacem vet bDsChuse or ny mental issues (OTS Q),

iF cieltion pls 1D Poel of LOG and atithine LIAS

2 bert the Lantos unt x, la ALIAS

4, L_. NASSE OVER oO RO at to . U Let WAS

U

as follows: On Aig yerely valu ator Tw SOS told

    
   

 
         
  

r\ nS IES C42 for,

€ MANASCRS CUCYY Fad reo hee OY note ven followin %
e acts set forth In paragra of this complaint:
compony potey paragrap P
(a)___—_ are still being committed by defendant.
(b) Y are no longer being committed by defendant.
(c) may still be being committed by defendant.
11. Plaintiff attaches to this complaint a copy of the charges filed with the Equal
Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

(a) Defendant be directed to employ plaintiff, and
(b) Defendant be directed to re-employ plaintiff, and
(c) Defendant be directed to promote Plain and

Defendant be qireet oS rio
longed Lee f Site wHoekii se the ae er)
and that the Co

urt grant such relief as may bé appropriate, including injunctive orders, damages,

costs and attorney’s fees.

 

iL
GNATURE OF PLAINTIFF
Case 4:20-cv-00350-KGB Document 2 Filed 03/30/20 Page 4 of5
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Tracy D. Johnson From: Little Rock Area Office
3404 Wynne St. 820 Louisiana
Little Rock, AR 72204 Suite 200

Little Rock, AR 72201

 

[ On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative . Telephone No.
Ivonne A. Knutson,
493-2019-01251 Investigator (501) 324-5469

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO B#OOODU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

Ap} Vpaveleepre consi DEC 3 0 2019

 

 

Enclosures(s) William A. Cash, Jr., (Date Mailed)
Area Office Director
ce:

Randi Halbert

Walmart

2301 McGee Street, 8th Floor
c/o Littler Mendelson, P.C. - GSC
Kansas City, MO 64108
Enclosure wih EEoc +Case 4:20-cv-00350-KGB Document 2 Filed 03/30/20 Page 5 of 5

Form 161 (11/16)
INFORMATION RELATED TO FILING SUIT

UNDER THE LAWS ENFORCED BY THE EEOC

a

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Titie Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s)} named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE’ -- Ail Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
